Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims 1-14 are pending.


Claim Objections
Claims 3 and 6 are objected to because of the following informalities:
Claim 3 – lines 4 and 5 should be rewritten as, for example,  -- wherein the Co Heusler alloy has a Co compositional proportion smaller than the combined compositional proportion of the Y and Z components. -- 
Claim 6 – lines 2 and 3 should be rewritten as, for example,  -- wherein the second layer includes an additive element and the additive element content is larger than the boron content in the second layer --   so as to improve the antecedent basis for the additive element.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8, 9, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Freitag et al (U.S. 2019/0279667).  Freitag discloses a magnetoresistance effect element (note paragraph 2 – lines 1 to 4 and the last 6 lines of paragraph 0006) and comprising (figure 4B): a first ferromagnetic layer 206; a second ferromagnetic layer 280; and a non-magnetic layer 208 provided between the first ferromagnetic layer and the second ferromagnetic layer, wherein at least one of the first ferromagnetic layer and the second ferromagnetic layer includes a first layer and a second layer in order from the side closer to the non-magnetic layer, wherein the first layer 206c contains a crystallized Co Heusler alloy, wherein at least a part of the second layer 206b is crystallized and the second layer contains a ferromagnetic element and elemental boron.  The first layer Heusler alloy may be Co2MnX or Co2FeZ (paragraph 0027 – lines 1 to 4).  The second layer may be a template layer of CoFeBTa (paragraph 0028 – line 5).  The statement “the template layer 280b in the layer 280 can be considered optional because while it improves the crystalline structure of the Heusler alloy layer …” is considered to positively establish that the Heusler alloy layers and the template layers of layers 206 and 280 are crystalline.
As to claim 8, seed layer 300 may be formed of Cu, Cr, Ta, Ru, Hf, Nb, or NiAl (paragraph 0025 – lines 8 to 12) and may be considered to be the claimed boron absorbing layer.
As to claim 9, note paragraph 0027 – line 12.
As to claim 13, the non-magnetic spacer may be Cu, Au, or Ag (paragraph 0022 – lines 16 to 18).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Freitag et al in view of Nakada et al (U.S. 2018/0254409).  Freitag does not expressly disclose utilizing a Co2YZ Heusler alloy wherein the Co compositional proportion is smaller than the stoichiometric composition proportion of the combined Y and Z components.
Nakada discloses a magnetoresistance effect element utilizing a Co2YZ Heusler alloy wherein the Co compositional proportion is smaller than the stoichiometric composition proportion of the combined Y and Z components (note paragraphs 0021-0023), and wherein Y may be Fe, Mn, or CR and Z may be Al, Si, Ga, Ge, In , or Sn (paragraph 0022).
It would have been obvious prior to the effective filing date of the claimed invention to one of ordinary skill in the art to have Freitag utilize a Co2YZ Heusler alloy wherein the Co compositional proportion is smaller than the stoichiometric composition proportion of the combined Y and Z components.  The motivation would have been: as taught by Nakada, such a Heusler alloy composition provided benefits such as obtaining a higher MR ratio (note paragraph 0023 – lines 10 to 12 in particular).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Freitag et al.  Freitag does not expressly disclose the first layer and second layer as being lattice matched although it is stated that the template layer improves the crystalline structure of the Heusler alloy layer.
Official Notice is given that it was notoriously old and well known prior to the effective filing date of the claimed invention to one of ordinary skill in the art that one form of improving crystalline structure of adjacent crystalline layers was lattice matching.
It would have been obvious prior to the effective filing date of the claimed invention to one of ordinary skill in the art to have Freitag utilize lattice matched first and second layers.  The motivation would have been: it was understood that lattice matching provided benefits such as improved growth, stability and functionality.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Freitag et al in view of Jeong et al (U.S. 2019/0305040).  Freitag does not expressly disclose forming his magnetoresistance effect element on an amorphous substrate.
Jeong discloses that it was advantageous to form Heusler layers on either an amorphous or a polycrystalline substrate (last 4 lines of paragraph 0005).
It would have been obvious prior to the effective filing date of the claimed invention to one of ordinary skill in the art to have Freitag utilize an amorphous substrate.  The motivation would have been: as evidenced by Jeong, it was known in the art that amorphous materials were among the materials known to function advantageously as a substrate material on which Heusler alloy layers of a magnetoresistive effect element are formed.

Allowable Subject Matter
Claims 2, 4-6, 11, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERSON A EVANS whose telephone number is (571) 272-7574. The examiner can normally be reached Mon-Fri 10am-6pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFERSON A EVANS/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        Tuesday, August 23, 2022